                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION



UNITED STATES OF AMERICA

v.                                             CASE NO. 8:11-cr-89-T-23TGW
                                                        8:16-cv-2358-T-23TGW
WILLIAM O. JOEL
                                      /


                                      ORDER

      William O. Joel timely moves (Doc. 1) under 28 U.S.C. § 2255 to vacate his

sentence, and the United States responds (Doc. 7).

                                     Background

      Joel and two co-defendants, Maurice Vernon and Elton Lassiter, operated a

profitable mortgage fraud scheme. Joel’s company, Investor’s Outlet, Inc., offered

buyers money to purchase houses. Vernon recruited buyers and located houses.

Lassiter, a mortgage loan processor, prepared fraudulent loan documents.

      During a ten-week period, a buyer with an annual income of less than $30,000

purchased ten properties and borrowed $1.8 million. By inflating the properties’

purchase price, Investor’s Outlet received $297,229.65 from the loan proceeds.

Unable to pay the loans, the buyer ultimately filed for bankruptcy protection.

       Lassiter pleaded guilty and testified during a two-week jury trial. The jury

found Joel and Vernon guilty of conspiracy, mail fraud, wire fraud, and making false
statements on a loan application. Joel was sentenced to 63 months’ imprisonment

and ordered to pay $953,461 in restitution. The Eleventh Circuit affirmed the

convictions and sentence.

                            Substantive claims (ground one)

      Joel alleges violations of the Sixth Amendment’s Confrontation Clause and

the Fifth Amendment’s Due Process Clause. During trial, FBI Agent Leslie Nelson

testified that Vernon — who declined to testify — reported that Investor’s

Outlet, Inc. produced “double HUDs”:

             We talked about how the HUDs, or the settlement statements,
             were done in his business in Investors Outlet and [Vernon]
             explained to me that the way they did them was they did
             double HUDs, is what he called them. And [Vernon] explained
             by way of an example that there would be one HUD prepared
             with a . . . correct price. There would be a second separate and
             independent HUD prepared at a higher price[.]

(Doc. 283 at 204) Also, the United States during opening argument referred to false

invoices and during closing argument referred to “double HUDs.” (E.g., Doc. 280

at 43–44; Doc. 289 at 58–59)

      On direct appeal, the Eleventh Circuit rejected Joel’s Confrontation Clause

challenge:

             Leslie Nelson, a government witness, did not violate Joel’s
             Confrontation Clause rights by recounting Vernon’s statement
             that fraudulent settlement statements were made at Investor’s
             Outlet, the company that Joel owns. Although the testimony
             mentioned his business, independent testimony was necessary
             for the jury to connect that statement to Joel’s involvement in
             the scheme. Finally, the government did not violate Joel’s
             Confrontation Clause rights by referencing false invoices not


                                           -2-
               admitted into evidence because the Confrontation Clause only
               limits the introduction of testimonial hearsay evidence, and an
               attorney’s arguments are not evidence.

United States v. Vernon, 593 F. App’x 883, 887 (11th Cir. 2014).

       Because the Eleventh Circuit rejected Joel’s Confrontation Clause challenge

on direct appeal, Joel is procedurally barred from raising the same claim in a motion

to vacate. Stoufflet v. United States, 757 F.3d 1236, 1239, 1242 (11th Cir. 2014).

Similarly, Joel’s Due Process Clause challenge is procedurally defaulted because he

neglected to raise the claim on direct appeal and because he demonstrates neither

cause and prejudice nor actual innocence.1 McKay v. United States, 657 F.3d 1190,

1196 (11th Cir. 2011).

                                    Ineffective assistance

       To demonstrate that counsel was constitutionally ineffective, a movant

must show (1) that counsel’s representation fell below an objective standard of

reasonableness and (2) that counsel’s deficient performance prejudiced the movant.

Strickland v. Washington, 466 U.S. 668, 687 (1984). “[T]here is no reason for a court

deciding an ineffective assistance claim . . . to address both components of the

inquiry if the defendant makes an insufficient showing on one.” Strickland, 466 U.S.

at 697.




       Ineffective assistance of counsel could supply “cause,” but Joel possesses no plausible
       1

argument under the Due Process Clause. United States v. Hano, 922 F.3d 1272, 1288–89 (11th Cir.
2019).

                                               -3-
1.    Agent Nelson’s testimony (grounds two and three)

      Joel alleges that counsel failed to “properly present the cumulative error”

of Agent Nelson’s testimony and the United States’ references to false documents.

(Doc. 1 at 14) Also, Joel maintains that counsel could have succeeded in severing

Joel and Vernon’s trial by arguing that Investor’s Outlet and Joel possess “an identity

of interest.” (Doc. 1 at 15)

      Joel’s trial counsel moved to sever both before the trial and immediately after

Agent Nelson testified that Investor’s Outlet created “double HUDs.” (Doc. 79;

Doc. 283 at 204). In both instances, counsel raised the precise argument that Joel

advances. Counsel asserted in the pre-trial motion to sever that a statement

implicating entities solely owned or controlled by the defendant violates Bruton.

(Doc. 79 at 6) Likewise, counsel argued that Agent Nelson’s testimony violates

Bruton because she “put it towards the company and she knows that our client is the

president of the company.” (Doc. 283 at 206)

      During closing argument, the United States briefly mentioned “an invoice”

and “double HUDs” but did not tie the documents to Joel or to Investor’s Outlet.

(Doc. 289 at 44, 58) With no strong basis for an objection, trial counsel reasonably

declined to object and instead chose to address the statements during rebuttal.

(Doc. 289 at 76–78) Zakrzewski v. McDonough, 455 F.3d 1254, 1259 (11th Cir. 2006)

(observing that an objectively reasonable trial lawyer can decline objections to

closing argument “unless the objection is a strong one”).


                                          -4-
       Renewing trial counsel’s arguments, appellate counsel argued in the initial

and reply briefs on appeal that Agent Nelson’s statements violated the Confrontation

Clause because “Joel was Investors Outlet. Vernon’s inadmissible confession was

equally attributed to Joel[.]” (Initial Brief of Appellant at 7, 16–20, United States v.

Vernon, No. 12-15480 (11th Cir. Feb. 11, 2014); Reply Brief of Appellant at 1–7,

United States v. Vernon, No. 12-15480 (11th Cir. Aug. 25, 2014)) In addition,

appellate counsel challenged the United States’ allusions to false documents and

argued that those allusions compounded the purported Confrontation Clause

violation.

       In sum, both trial and appellate counsel raised the arguments that

Joel maintains should have been raised. Although counsel’s arguments were

ultimately unsuccessful, an adverse ruling does not render counsel’s performance

constitutionally ineffective. Ward v. Hall, 592 F.3d 1144, 1164 (11th Cir. 2010);

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992).

2.     Jury instructions (ground four)

       Joel alleges that the jury instructions “were imprecise” and permitted his

conviction for “deceptive conduct rather than fraudulent conduct.” (Doc. 1 at 16)

Joel maintains that trial counsel should have presented a precise jury instruction and

that appellate counsel should have asserted plain error.

       Joel’s cursory claim fails to identify the elements of the jury instructions to

which he objects. An independent review confirms that the jury instructions

                                           -5-
(Doc. 289 at 15–34) closely track the Eleventh Circuit pattern instructions and

correctly state the law. See, e.g., United States v. Ward, 486 F.3d 1212, 1221 (11th Cir.

2007). Absent a more focused challenge, Joel fails to demonstrate that either trial

counsel or appellate counsel was ineffective. LeCroy v. United States, 739 F.3d 1297,

1322 (11th Cir. 2014) (holding that counsel was not ineffective for failing to object to

a jury instruction “because the instruction did not misstate the law”); Winthrop-Redin

v. United States, 767 F.3d 1210, 1216 (11th Cir. 2014) (noting that a district court need

not hold an evidentiary hearing when the movant’s allegations are “based upon

unsupported generalizations”).

3.     Joel’s testimony (ground five)

       Joel alleges that he wanted to testify at trial but counsel “convinced him it was

unnecessary.” (Doc. 1 at 17) Also, Joel contends that counsel should have altered

the trial strategy once it became apparent that Joel’s testimony was necessary to

counter Agent Nelson’s statements about “double HUDs” and the United States’

references to false documents.

       Because a criminal defendant possesses a fundamental right to testify, United

States v. Teague, 953 F.2d 1525, 1532 (11th Cir. 1992), “[c]ounsel must advise the

defendant (1) of his right to testify or not testify; (2) of the strategic implications of

each choice; and (3) that it is ultimately for the defendant himself to decide whether

to testify.” McGriff v. Dep’t of Corrs., 338 F.3d 1231, 1237 (11th Cir. 2003). Counsel

renders deficient performance if, for example, counsel fails to inform the defendant

                                            -6-
of his right to testify or refuses to accept the defendant’s decision to testify. Teague,

953 F.2d at 1534.

       During the sentencing hearing, Joel explained that he “was given the

opportunity” to testify but elected not to testify (Doc. 307 at 36–37):

              I wanted to share with you my heart. And if I don’t say it now,
              when do I get a chance to say it? I wanted to say this to the
              jury. I was advised that it wasn’t a great idea. I was given the
              opportunity, I was told I had to sign a waiver stating that I’m
              going against my counsel’s — and this is not to throw [trial
              counsel] under the bus, he fought his heart out, he did the
              best job he could do. But even my wife, we had to a make a
              decision, and I say, honey, you know, they don’t think I should
              testify. She was like, honey, listen to him.

              So I got all my counsel, I got my wife, I got everybody telling
              me not to testify. But in my heart I knew I should have
              testified. I knew I should have shared with the jury the same
              thing I’m sharing with you today and I believe it would have
              been a slightly different outcome. But I didn’t. I was a coward.
              I was a coward. I should have been more of a man and did
              what God really put in my heart to do, but I didn’t do it.

Joel’s statements are consistent with affidavits from his two trial counsel, who aver

that they had “several conversations with Mr. Joel about this right to testify” but

advised him not to testify because of his poor performance in answering cross-

examination questions. (Doc. 7-1 at ¶¶ 3–9; Doc. 7-2 at ¶¶ 3–9) While Joel might

regret his decision, he fails to allege that counsel deprived him “of the ability to

choose[.]” Teague, 953 F.2d at 1533-34 (explaining that counsel may advise a

defendant “in the strongest possible terms” not to testify).




                                            -7-
       Finally, Joel alleges no deficient performance based on counsel’s trial strategy.

See, e.g., Lisbon v. United States, 758 F. App’x 780, 782–784 (11th Cir. 2018) (rejecting

claim that counsel rendered deficient performance by incorrectly advising defendant

not to testify). If the jury disbelieved Joel’s testimony, the jury could view the

testimony “as substantive evidence proving guilt.” United States v. Vazquez, 53 F.3d

1216, 1225 (11th Cir. 1995). And contrary to Joel’s contention, his testimony was

not necessary. Agent Nelson’s statements about Investor’s Outlet were addressed by

a curative instruction (Doc. 284 at 21–22), and trial counsel meaningfully countered

the United States’ references to false documents. (E.g., Doc. 286 at 241–242; Doc.

289 at 76–78) Because Joel’s testimony “presented legitimate risks, yet uncertain

benefits,” trial counsel acted reasonably. Paul v. United States, 627 F. App’x 806, 809

(11th Cir. 2015).

                                       Conclusion

       The motion to vacate (Doc. 1) is DENIED. Because Joel’s claims are patently

frivolous, the request for an evidentiary hearing is DENIED. 28 U.S.C. § 2255(b);

Griffith v. United States, 871 F.3d 1321, 1329 (11th Cir. 2017). The clerk is directed to

enter a judgment against Joel and to CLOSE this case.

                           DENIAL OF BOTH
                    CERTIFICATE OF APPEALABILITY
                 AND LEAVE TO APPEAL IN FORMA PAUPERIS

       Because Joel fails to show that reasonable jurists would debate the merits of

the procedural issues or the merits of the claims, a certificate of appealability is


                                           -8-
DENIED. 28 U.S.C. § 2253(c)(2); Lambrix v. Sec’y, Fla. Dep’t of Corrs., 851 F.3d

1158, 1169 (11th Cir. 2017). Leave to appeal in forma pauperis is DENIED. Joel

must obtain permission from the circuit court to appeal in forma pauperis.

      ORDERED in Tampa, Florida, on September 27, 2019.




                                         -9-
